DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Aggarwal et al [US 2014/0354161 A1] does not teach or discloses “monitor behavior of the one or more electrical devices over time, wherein the behavior of the one or more electrical devices is determined by monitoring signals generated over time by the one or more electrical devices after the one or more electrical devices have been commissioned and located, determine a deviation based on the monitored signals by using a similarity measure a) between the behavior of a first electrical device of the one or more electrical devices assigned to a behavior class and an expected behavior defined by a behavior class and/or b) between the behavior of the first electrical device and a monitored behavior of another electrical device of the one or more electrical devices, and provide an output depending on the determined deviation, wherein the output is indicative of the first electrical device being erroneously commissioned relative to the location of the first electrical device.” as recited in claim 1.
Examiner disagrees:
Examiner as reviewed that the applicant arguments pointing out paragraph [0041 “The monitoring unit 8 is connected with all luminaires A, B, C, D, E via a signal connection, in order to allow the monitoring unit 8 to monitor the sensing signals provided by the sensors 12 of the luminaires A, B, C, D, E and to store these sensing signals”] which is similar to Aggarwal prior art discloses Paragraph [0056] “At least some functions of the system 10 may rely on a central controller, for example, to control all lights on a floor or the like under certain conditions (e.g. to turn all lighting except emergency lighting off after hours or to turn on lighting in a manner to lead people to exits in the event of a fire) or to monitor and process all data from sensors of a particular type”
The applicant arguments pointing out Paragraph [0055] is similar to claims and paragraph [0055] “In step 101 the behavior of the luminaires is monitored over time by the monitoring unit 8. In step 102 assignments between the luminaires and behavior classes are provided by the assignments providing unit and a deviation a) between a monitored behavior of a luminaire and an expected behavior defined by a behavior class and/or b) between a monitored behavior of a luminaire and an monitored behavior of another luminaire is determined by the deviation determination unit 9. In step 103 an output is provided depending on the determined deviation by the output unit 10.” does not provided detail explanations.
The limitation “after” is interpreted by the examiner as light bulbs being installed already. Aggwarwal discloses in paragraph [0224] “In most of the examples, we have assumed commissioning from the individual element perspective typically when the element is first installed. As noted earlier, other elements already commissioned on the system will update their configuration data to reflect the addition of the new element, as a result of communications with the element as the new element is commissioned. The system may also support re-execution of the commissioning procedure by one or more of the system elements for a variety of reasons. For example, if a particular element has been diagnosed with a configuration fault, an applicable CO/controller service can instruct that element to initiate its self-commissioning routine. As another example, if the firmware of a particular element is replaced, e.g. as a repair or as an upgrade, the element may automatically initiate the commissioning routine to confirm accuracy of any configuration data still stored in the element and/or to obtain configuration data in the event that the firmware installation erased or overwrote the old data. As another example, an element may initiate commissioning if a new piece of hardware is installed (e.g. if a sensor is added as an extra enhancement to a light fixture). These re-commissioning operations will re-check or replace configuration data in the effected element and will often result in re-check, change or replacement of related configuration data in the CO/controller(s) and any other system elements with which the effected element is logically associated” 
Aggarwal discloses “new lighting devices” being install see Paragraph [0079] “Physical aspects of such devices may remain unchanged for the useful lifetime of the lighting devices without physical upgrade. At most, a source such as a lightbulb may be replaced when it wears out, but the rest of the device remains in operation. In the paradigm of the disclosed system of networked intelligent lighting devices, the software/firmware programming and configuration data can be changed from time to time, e.g. to upgrade or add functionality, to accommodate new lighting devices or other equipment as may be added to the system from time to time, etc” and Paragraph [0058-59] “The external elements, represented generally by the server/host computer 53 and the user terminal device 55, that may communicate with the system elements at the premises may be used by various entities and/or for various purposes in relation to the lighting system 10. For example, a terminal such as 55 may allow personnel of an entity that operates the premises to monitor operations of lighting and other systems at the premises and/or make adjustments, remotely……..Such a service provider may use the external computer equipment 53 and/or 55 to remotely monitor health of the elements of the lighting system 10 at the premises 12 and remotely provide related services to the entity owning or operating the premises, such as troubleshooting, software corrections/upgrades [Paragraph [0079] “Physical aspects of such devices may remain unchanged for the useful lifetime of the lighting devices without physical upgrade. At most, a source such as a lightbulb may be replaced when it wears out, but the rest of the device remains in operation. In the paradigm of the disclosed system of networked intelligent lighting devices, the software/firmware programming and configuration data can be changed from time to time, e.g. to upgrade or add functionality, to accommodate new lighting devices or other equipment as may be added to the system from time to time, etc”] or the like via communication via the Internet or an Intranet with the lighting system on the particular premises. In such an example, the provider's service functionalities may be considered as being out in the `cloud.`” 
Aggarwal discloses in paragraph [0234-235] “In step S82, the second device 62 adds the received ID of device 61 (or updates) its local device list stored in memory of the device 62. In step S83, the second device 62 broadcasts a "Commissioning reply" with the device ID of that device 62 back over the data communication media of the system network to device 1……….After broadcasting its ID over the alternate local media (e.g. light or sound) in step S84, the first device listens for responsive commissioning replies from other system elements (step S84). The device 61 may receive commissioning replies from any number of other system elements while listening in step S84. In our example, when device 62 broadcasts its reply in step S83, the first device is listening (S84) and receives the commissioning reply with the ID for device 62”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al [US 2014/0354161 A1]. 
In regards to claim 1. Aggarwal discloses a monitoring system for monitoring one or more electrical devices, wherein the monitoring system (Paragraph [0069]) comprises one or more processors (Fig. 1, 21a-b & Fig. 9, CPU) configured to: 
(Fig. 9, Mobile Device and Fig. 3, 13a and 13b & Paragraph [0036]) for provide assignments (Paragraph [0167]) between the electrical devices (Fig. 4, Enchanged Fixture and Luminaires) and behavior classes, wherein a behavior class defines an expected behavior (Fig. 5, S1 to S8 & Paragraph [0155-187]) of a respective electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to the behavior class over time (Paragraph [0079]), and wherein the expected behavior (Fig. 5, S1 to S8 & Paragraph [0155-187]) corresponds to expected occupancy (Paragraph [0032]) overtime (Paragraph [0130]) of an area (Fig. 2, 1-9 & Paragraph [0097]) corresponding to the behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]), 
wherein each electrical device (Fig. 4, Enchanged Fixture and Luminaires & Fig. 1, 11a-b & Paragraph [0034]) is configured to control a light source (Fig. 1, 19a & Paragraph [0041]) according to a sensing signal generated by a sensor (Fig. 1, 15a-b & Paragraph [0041-42]),
(Fig. 3-4, Sensor & Paragraph [0039 & 0069] “a lighting device may provide light for use by automated equipment, such as sensors/monitors, robots, etc.”) monitor (Paragraph [0056] “At least some functions of the system 10 may rely on a central controller, for example, to control all lights on a floor or the like under certain conditions (e.g. to turn all lighting except emergency lighting off after hours or to turn on lighting in a manner to lead people to exits in the event of a fire) or to monitor and process all data from sensors of a particular type. Central controller functionalities could be separately implemented, but in the examples are combined with the data management and commissioning assistance functions in one or more COs 57”) the behavior of the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) over time (Paragraph [0079] “Physical aspects of such devices may remain unchanged for the useful lifetime of the lighting devices without physical upgrade. At most, a source such as a lightbulb may be replaced when it wears out, but the rest of the device remains in operation. In the paradigm of the disclosed system of networked intelligent lighting devices, the software/firmware programming and configuration data can be changed from time to time, e.g. to upgrade or add functionality, to accommodate new lighting devices or other equipment as may be added to the system from time to time, etc” and Paragraph [0136] “As a result, if a person enters room 4 and activates the UI device when the room lighting is OFF, the UI device will respond by sending turn ON commands through the network media to the lighting devices L and EF in the room. The lighting devices L and EF in the room will receive the command and turn their respective light sources ON. The occupancy sensor function of the fixture EF will also indicate an occupied room state and the fixture EF will notify the luminaires (L) of that state by transmitting appropriate messages through the room network media to the luminaires (L). The sensor (S) will also detect ambient light intensity and notify the lighting devices L and EF in the room through the network media, and the lighting devices L and EF will adjust the output intensities of the light sources accordingly. …….If the person later leaves the room 4 without turning the lights off via operation of the user interfaced (UI) device, this change can be detected by the occupancy sensor function of the fixture EF, and the fixture EF will send notifications thereof through the room network media to the luminaires (L). If the unoccupied state persists for some period of time, e.g. 10 minutes, the lighting devices L and EF in the room will turn their light sources OFF”), wherein the behavior (Paragraph [0066]) of the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires & Fig. 1, 11a-b & Paragraph [0034]) is determined by monitoring the sensing signal (Fig. 1, 15a-b & Paragraph [0041-42])  generated over time by the one or more electrical device (Fig. 4, Enchanged Fixture and Luminaires & Fig. 1, 11a-b & Paragraph [0034]) after the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) have been commissioned and located (Paragraph [0068]) 
(Fig. 1, 31b and Fig. 9, CPU & Paragraph [0147]) determine a deviation (Paragraph [0155-187]) based on the monitored signals (Paragraph [032]) by using a similarity measure a) between (Paragraph [0032]) behavior of a first electrical device of the one or more the electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to a behavior class (Paragraph [0148]) and an expected behavior defined by a behavior class (Paragraph [0156-177]) and/or b) between the behavior of the first electrical device and monitored behavior of another electrical device (Fig. 4, Enchanged Fixture and Luminaires) of the one or more electrical devices  (Paragraph [0156-177]), 
Aggarwal does not specify in Fig. 1 provide an output depending on the determined deviation, wherein the output is indicative of the electrical device being erroneously commissioned relative to the location of the first electrical device. a monitoring system for monitoring one or more electrical devices to detect commissioning errors
Aggarwal discloses in Fig. 6 (Fig. 6, s78 & Paragraph [0233-234]) for provide an output depending on the determined deviation (Fig. 6, s61-77 & Paragraph [0226-232]), wherein the output (Fig. 6, s78 & Paragraph [0233-234]) is indicative of the electrical device (Fig. 6, Device ID) being erroneously commissioned (Paragraph [0233]) relative to the location of the first electrical device (Fig. 6, s78-s80 & Paragraph [0233-234]). a monitoring system (Fig. 6) for monitoring one (Fig. 6, 61 and 62) or more electrical devices to detect commissioning errors (Fig. 6, s78 & Paragraph [0233])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aggarwal of Fig. 1 with an output unit for providing an output depending on the determined deviation, wherein the output is indicative of the electrical device having been assigned to the wrong behavior class for purpose of Configuration sets up various elements of the system 10 in logical groupings, where different groupings support different ones of the system functions. Logical associations or groupings into sub-networks may be based on various parameters as disclosed by Aggarwal (Paragraph [0126]).
In regards to claim 2. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 1, 31b and Fig. 9, CPU) is adapted to determine (Fig. 5, S1-S8 & Paragraph [0167]) a deviation of a monitored (Paragraph [0069]) behavior of an electrical device (Fig. 4, Enchanged Fixture and Luminaires) from an expected behavior defined by the behavior class (Paragraph [0156-177]) assigned to the electrical device (Fig. 4, Enchanged Fixture and Luminaires). 
In regards to claim 3. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 1, 31b and Fig. 9, CPU) adapted to determine a deviation of a monitored (Paragraph [0069-70]) behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to a behavior class (Paragraph [0148]) from an expected behavior defined by another behavior class (Fig. 6, s82-91 & Paragraph [0232-238]). 
In regards to claim 4. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 1, 31b and Fig. 9, CPU) adapted to determine (Fig. 5, S1-S8 & Paragraph [0167]) a deviation of a monitored (Paragraph [0069]) behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to a behavior class (Fig. 6, s82-91 & Paragraph [0232-238]) from a monitored (Paragraph [0069]) behavior of another electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to the same behavior class (Fig. 6, s82-91 & Paragraph [0232-238]). 
In regards to claim 5. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 1, 31b and Fig. 9, CPU) adapted to determine (Fig. 5, S1-S8 & Paragraph [0167]) a deviation of a monitored (Paragraph [0069]) behavior of an electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to a behavior class (Fig. 6, s82-91 & Paragraph [0232-238])  from a monitored (Paragraph [0069]) behavior of another electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to another (Paragraph [0069-70]) behavior class (Fig. 6, s82-91 & Paragraph [0232-238]). 
In regards to claim 6. Aggarwal discloses the monitoring system as defined in claim 1, wherein the first electrical device (Fig. 4, Enchanged Fixture and Luminaires and Fig. 6, 61 & Paragraph [0226]) is configured to controlling a second electrical device (Fig. 6, 62 & Paragraph [0226]) of the one or more electrical devices, wherein the one or more processors are (Fig. 6, 61 and 62 output)  adapted to provide an output depending on whether the first (Fig. 6, 61 & Paragraph [0226]) and second electrical devices (Fig. 6, 62 & Paragraph [0226]) are assigned to a same behavior class or to different behavior classes (Fig. 6, s82-91 & Paragraph [0232-238]). 
In regards to claim 7. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 1, 31b and Fig. 9, CPU) adapted to determine (Fig. 5, S1-S8 & Paragraph [0167]) deviations of a monitored (Paragraph [0069]) behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) from all expected behaviors (Paragraph [0148]) defined by all behavior classes (Paragraph [0191]), wherein the one or more processors are adapted to indicate if all deviations are larger than a predefined deviation threshold (Paragraph [0189 & 0192]). 
In regards to claim 8. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 9, Mobile Device and Fig. 3, 13a and 13b & Paragraph [0036]) is adapted to generate an assignment (Paragraph [0167]) between the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) and a behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]) based on a) the monitored behavior (Paragraph [0148]) of the first electrical device and b) the expected behaviors (Paragraph [0148]) defined by the behavior classes (Paragraph [0148])  and/or the monitored (Paragraph [0069]) behavior (Paragraph [0148]) of the another electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to a behavior class (Paragraph [0148]). 
In regards to claim 9. Aggarwal discloses the monitoring system as defined in claim 1, wherein the one or more processors are (Fig. 9, Mobile Device and Fig. 3, 13a and 13b & Paragraph [0036]) is adapted to provide the assignments (Paragraph [0167]) such that one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) located in a same room (Fig. 1, Room A) or corridor are assigned to a same behavior class. 
In regards to claim 11. Aggarwal discloses a system of electrical devices (Fig. 4, Enchanged Fixture and Luminaires) comprising the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) and a monitoring system (Fig. 2, Sensor & Paragraph [0011 & 0016]) as defined by claim 1.
In regards to claim 13. Aggarwal discloses the system as defined in claim 1, one or more processors are (Fig. 1, 11a and 11b &  21 and 21b) is adapted to provide an assignment (Paragraph [0167]) between the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) and a behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]), wherein the behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]) defines an expected behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) over time (Paragraph [0079]), 
wherein the one or more processors are (Paragraph [0069]) are further adapted to: monitor the behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) over time (Paragraph [0079]), 
(Fig. 2, 21b & Paragraph [0041]) determine a deviation (Fig. 5, S1-S8 & Paragraph [0167]) a) between the monitored (Paragraph [0069]) behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) and the expected behavior defined by the behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]) and/or b) between the monitored (Paragraph [0069]) behavior of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) and a monitored (Paragraph [0069]) behavior of the another electrical device (Fig. 4, Enchanged Fixture and Luminaires), and (Fig. 1, 25a & Paragraph [0041]) provide an output depending on the determined deviation (Fig. 2, 21b & Paragraph [0041]). 
In regards to claim 14. Aggarwal discloses a method for monitoring one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires), wherein the monitoring method comprises: 
providing assignments (Paragraph [0167]) between the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) and behavior classes (Fig. 5, S1 to S8 & Paragraph [0155-187] & Fig. 9, Mobile Device and Fig. 3, 13a and 13b & Paragraph [0036]), wherein a behavior class defines an expected behavior (Fig. 5, S1 to S8 & Paragraph [0155-187]) of a respective electrical device (Fig. 4, Enchanged Fixture and Luminaires) assigned to the behavior class over time (Paragraph [0079]), and wherein the expected behavior (Fig. 5, S1 to S8 & Paragraph [0155-187]) corresponds to expected occupancy (Paragraph [0032]) overtime (Paragraph [0130]) of an area (Fig. 2, 1-9 & Paragraph [0097]) corresponding to the behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]),
monitoring (Paragraph [0069]) behavior of the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) over time wherein the behavior (Paragraph [0066]) of the one or more electrical device (Fig. 4, Enchanged Fixture and Luminaires) is determined by monitoring signals (Fig. 3-4, Sensor & Paragraph [0039 & 0069] “a lighting device may provide light for use by automated equipment, such as sensors/monitors, robots, etc.”) generated over time by the one or more electrical device (Paragraph [0056] “At least some functions of the system 10 may rely on a central controller, for example, to control all lights on a floor or the like under certain conditions (e.g. to turn all lighting except emergency lighting off after hours or to turn on lighting in a manner to lead people to exits in the event of a fire) or to monitor and process all data from sensors of a particular type. Central controller functionalities could be separately implemented, but in the examples are combined with the data management and commissioning assistance functions in one or more COs 57”) after the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires) have been commissioned and located (Paragraph [0068])
determining (Paragraph [0155-187]) a deviation based on the monitored signal (Fig. 1, 15a-b & Paragraph [0041-42]) by using measure a) between behavior (Paragraph [0066] “such configuration data may be stored in the lighting controllers 11A, 11B to group the controllers together, so as to coordinate a lighting status reporting function. Sensors of a particular type. e.g. temperature, ambient light level and/or occupancy, also may be grouped together for a common reporting function or to provide a common influence with respect to lighting or some other operation or function associated with the building premises”) of a first electrical device the one or more electrical device (Fig. 4, Enchanged Fixture and Luminaires) and an expected behavior (Paragraph [0066]) defined by a behavior class (Fig. 5, S1 to S8 & Paragraph [0155-187]) and/or b) between behavior (Paragraph [0066]) of the first electrical device (Fig. 4, Enchanged Fixture and Luminaires) and a monitored (Paragraph [0069]) behavior of another electrical device (Fig. 4, Enchanged Fixture and Luminaires & Fig. 1, 31b and Fig. 9, CPU & Paragraph [0147]) of the one or more electrical devices (Fig. 4, Enchanged Fixture and Luminaires & Fig. 1, 31b and Fig. 9, CPU & Paragraph [0147]), and 
Aggarwal does not specify in Fig. 1 providing an output depending on the determined deviation, wherein the output is indicative of the electrical device being erroneously commissioned relative to the location of the first electrical device. Method for monitoring one or more electrical devices to detect commissioning errors,
Aggarwal discloses in Fig. 6 providing an output (Fig. 6, s78 & Paragraph [0229-231 & 0233-234]) depending on the determined deviation (Fig. 6, s61-77 & Paragraph [0226-232]) by an output unit (Fig. 6, s78 & Paragraph [0233-234] & Fig. 6, s78 & Paragraph [0233-234]) is indicative of the electrical device (Fig. 6, Device ID) being erroneously commissioned relative to the location of the first electrical device (Fig. 6, s78 & Paragraph [0233-234]). Method for monitoring system (Fig. 6) for monitoring one (Fig. 6, 61 and 62) or more electrical devices to detect commissioning errors (Fig. 6, s78 & Paragraph [0233])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Aggarwal of Fig. 1 with providing an output depending on the determined deviation, wherein the output is indicative of the electrical device having been assigned to the wrong behavior class for purpose of configuration sets up various elements of the system 10 in logical groupings, where different groupings support different ones of the system functions. Logical associations or groupings into sub-networks may be based on various parameters as disclosed by Aggarwal (Paragraph [0126]).
In regards to claim 15. Aggarwal discloses a computer program product comprising program code (Paragraph [0009]) means, stored in non-transitory computer readable medium for carrying out the monitoring (Paragraph [0016]) method as defined by claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844